SEPARATION AGREEMENT



     This Separation Agreement (this “Agreement”) by and between Journal
Register Company, a Delaware corporation (the “Company”) and Robert M. Jelenic
(the “Executive”), is dated as of October 12, 2007.

     WHEREAS, the Executive has been serving the Company as its Chairman and
Chief Executive Officer and is party to an Amended and Restated Employment
Agreement with the Company dated September 27, 2006 (the “Employment
Agreement”); and

     WHEREAS, the Company and the Executive have agreed that it is in the best
interests of the Company and the Executive for the Executive to resign, and they
wish to set forth their mutual agreement as to the terms and conditions of such
resignation;

     NOW, THEREFORE, the Company and the Executive hereby agree as follows:

     1. Resignation. Effective as of November 1, 2007 (the “Resignation Date”),
the Executive hereby resigns from his employment with the Company, from his
position as a member of the Board of Directors of the Company, and from all
other positions he holds as an officer or member of the board of directors of
any of the Company’s subsidiaries or affiliates (the Company and all of its
subsidiaries and affiliates are hereinafter referred to collectively as the
“Affiliated Entities”).

     2. Compensation Matters.

     (a) Severance Payment. Subject to the Executive’s execution and
non-revocation of the release of claims set forth in Section 5 hereof and of the
release of claims contemplated by Section 5(e) hereof (the “Final Release”), the
Company shall, as soon as practicable following the six-month anniversary of the
Resignation Date, pay to the Executive a lump sum in cash of $4,763,909 (plus
interest thereon from the Resignation Date through the six-month anniversary
thereof (such six-month period, the “409A Delay Period”) at the applicable
federal rate (the “Applicable Federal Rate”) provided for in Section
7872(f)(2)(A) of the Internal Revenue Code of 1986 (the “Code”)).

     (b) Benefits Continuation. Until the third anniversary of the Resignation
Date, the Company shall continue to provide the Executive and his family with
employee life, group life, accidental death or dismemberment and disability
insurance benefits on the same terms and conditions as provided to the Executive
as of the Resignation Date or as in effect from time to time, as if the
Executive had remained employed during that period, subject to the Executive’s
payment of such employee contributions, co-payments and similar charges;
provided, however, that (i) in no event shall the amount of the Executive’s
premium payments under this sentence be determined on terms less favorable than
the most favorable terms provided to any senior executive officer of the
Company, (ii) such continued benefits shall become secondary to the extent the
Executive becomes re-employed and becomes eligible for substantially comparable
benefits from another employer, and (iii) in the event that it is determined
that receipt of any such continued benefit during the 409A Delay Period would
subject the Executive to taxation under Section 409A of the Code, the Executive
shall pay all premiums with respect to the applicable benefit during the 409A
Delay Period, and shall be reimbursed by the Company as soon as practicable
following the conclusion of the 409A Delay Period for all payments so made (plus
interest thereon from the applicable payment date through

--------------------------------------------------------------------------------

the conclusion of the 409A Delay Period at the Applicable Federal Rate). Until
the third anniversary of the Resignation Date, the Company shall continue to (x)
provide the Executive with use of his Company-owned automobile (the “Car”) on
the same terms and conditions as provided to the Executive as of immediately
prior to the Resignation Date and related insurance coverage, and (y) pay the
Executive’s dues payments at the Jasna Polana Country Club (the “Club”) with
respect to which it currently pays such dues, provided, that the Executive shall
pay all dues to the Club with respect to the 409A Delay Period, and shall be
reimbursed by the Company as soon as practicable following the conclusion of the
409A Delay Period for all payments so made (plus interest thereon from the
applicable payment date through the conclusion of the 409A Delay Period at the
Applicable Federal Rate), and, provided, further, that the Executive shall pay
the Company a quarterly premium of $3000 to lease the Car during the 409A Delay
Period, payable quarterly in arrears, and shall be reimbursed by the Company as
soon as practicable following the conclusion of the 409A Delay Period for all
payments so made (plus interest thereon from the applicable payment date through
the conclusion of the 409A Delay Period at the Applicable Federal Rate).

     (c) Lifetime Medical Benefits. Following the Resignation Date, the Company
shall provide the Executive and his spouse with the following benefits (the
“Post-Retirement Health Benefits”) during the remaining lifetime of the
Executive and the remaining lifetime of the Executive’s surviving spouse (if he
has a surviving spouse): (x) health benefits (including medical, prescription,
dental and vision coverage, if and to the extent applicable) with similar
coverage to the coverage provided to the Executive as of the Resignation Date,
which may be made under the plans provided to the Company’s executive officers,
or (y) benefits under separate arrangements that provide coverage similar to the
health benefits described in clause (x), taking into account in determining
similarity the benefits provided and the costs and tax consequences to the
Executive and his spouse. The Executive’s percentage contribution toward the
cost of the Post-Retirement Health Benefits shall be the same percentage
contribution as in effect on the Resignation Date. In all cases, the
Post-Retirement Health Benefits shall be made secondary to any other benefits to
which the Executive and his spouse may be entitled under another
employer-provided plan or a governmental plan such as Medicare. The amount of
Post-Retirement Health Benefits provided in any given calendar year shall not
affect the amount of Post-Retirement Health Benefits provided in any other
calendar year, and the Executive’s (and his spouse’s) right to Post-Retirement
Health Benefits may not be liquidated or exchanged for any other benefit. The
parties anticipate that the Post-Retirement Health Benefits will initially be
provided through COBRA coverage (without payment for the 2% administrative
surcharge), and thereafter be provided either through a insurance policy or by
adding the Executive to a self-funded retiree medical plan sponsored by a
subsidiary of the Company. Within 90 days of the Resignation Date, the Company
will provide the Executive with an outline of the current benefit program and an
overview of the Company’s intended plan of implementation of the Post-Retirement
Health Benefits.

     (d) Equity Compensation Awards. In consideration of the Executive’s
promises set forth in Section 4(a) below, the Company hereby agrees that,
effective as of the date the Final Release becomes irrevocable, (i) the 192,500
restricted stock units previously granted to the Executive shall vest in full
and be settled for shares of Company common stock, and (ii) all outstanding
stock options held by the Executive shall remain exercisable until the earlier
of (x) the expiration of the original term of the applicable option or (y) the
third anniversary of the Resignation Date (such stock options shall otherwise be
governed by the terms of the applicable plan and award agreement pursuant to
which they were granted).



- 2 -



--------------------------------------------------------------------------------

     (e) Vested Benefits. Within 15 days following the Resignation Date, the
Company shall pay the Executive any accrued but unpaid base salary and vacation
pay, and, within 30 days of the Resignation Date (or, if later, of the date of
submission of the actual invoice), shall reimburse the Executive in accordance
with the Company’s policies for any reimbursable expenses incurred through the
Resignation Date. The Company acknowledges that the Executive will have 36 days
of accrued but unpaid vacation as of the Resignation Date (less any vacation
days used between the date hereof and the Resignation Date). Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or the Affiliated Entities and for which the Executive may qualify (including,
without limitation, the Company’s 401(k) Savings and Retirement Plan for West
State Street Employees and 401(k) Excess/Deferred Compensation Plan), nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Entities, in each case, except to the extent modified by this Agreement. Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any other contract with the
Company or the Affiliated Entities (including, without limitation, the Company’s
401(k) Savings and Retirement Plan for West State Street Employees and 401(k)
Excess/Deferred Compensation Plan) at or subsequent to the Resignation Date
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except to the extent modified by this Agreement.

     (f) Secretarial Benefits. Until December 31, 2009, the Company shall
provide the Executive with continued secretarial and information technology
support from the individuals who were serving as the Executive’s secretary and
information technology support immediately before the Resignation Date, or from
a suitable replacement(s) on the Company’s payroll if such individual(s)
cease(s) to be employed by the Company or the Executive and the Company agree to
another suitable replacement, in any case at no charge to the Executive.

     (g) Transfers of Ownership. As soon as practicable following the
Resignation Date, the Company shall (i) sell to the Executive, for $1.00 each,
the Company-owned personal computer, printer and fax machine and other similar
items being used by the Executive immediately before such date (provided that
the Company may arrange for removal from the hard drive of said computer any of
its proprietary software and confidential and proprietary information), and (ii)
transfer to the Executive, for $1.00, the Club membership held by the Company.
As soon as practicable following the third anniversary of the Resignation Date,
the Company shall sell the Car to the Executive for $1.00.

     (h) Split Dollar Insurance Arrangement. In consideration of the Executive’s
promises set forth in Sections 4 and 5 herein, the Company hereby agrees that it
will not exercise its discretion pursuant to Section 6 of the Split Dollar
Agreement between the Company and the Executive, dated January 1, 2001, to
terminate such agreement, provided, that the Executive acknowledges that the
foregoing shall in no way constitute a waiver of the Company’s right to receive
a return of the cash surrender value or insurance proceeds, as applicable,
thereunder (up to the amount of premium paid by the Company) upon the ultimate
termination or settlement of the underlying insurance policy. The Executive
shall have the right to maintain the insurance provided under the Split Dollar
Agreement at his sole cost and expense following the Resignation Date, as well
as the right to terminate the insurance arrangement at any time. The Executive
further acknowledges that by mutual agreement the Company in 2001

- 3 -

--------------------------------------------------------------------------------

ceased to pay any premiums on the insurance policy that is the subject of such
arrangement, and that the Company has no further obligations to make any such
premium payments.

     (i) Waiver Payment. In consideration of the Executive’s waiver of certain
outplacement and perquisite benefits to which the Executive would otherwise be
entitled under the Employment Agreement, the Company shall, as soon as
practicable following the conclusion of the 409A Delay Period, pay $55,000 (plus
interest thereon from the Resignation Date through the conclusion of the 409A
Delay Period at the Applicable Federal Rate) to the Executive.

     3. Consulting and Cooperation. The Executive shall make himself available
to render consulting services to the Company from the Resignation Date through
the third anniversary thereof, as may be reasonably requested by the Company at
mutually convenient times and places; provided, that in no event shall the
Executive be required to provide consulting services in excess of 10 hours per
month (it being understood that in the event that the Company desires additional
hours, the Company and Executive will in good faith negotiate an appropriate
rate of compensation for such additional hours). The Executive shall make
himself reasonably available to the Company following the Resignation Date to
assist the Affiliated Entities, as may be reasonably requested by the Company at
mutually convenient times and places, with respect to pending and future
litigations, arbitrations, governmental investigations or other dispute
resolutions relating to matters that arose during the Executive’s employment
with the Company. The Company will reimburse the Executive at a reasonable rate
of compensation determined in good faith for assistance provided pursuant to the
preceding sentence. The Company will reimburse the Executive for all reasonable
expenses and costs he may incur as a result of providing assistance under this
Section 3, upon receipt of proper documentation thereof.

     4. The Executive’s Covenants.

     (a) Noncompetition. In consideration for the benefits set forth in Section
2(d) hereof, the Executive hereby agrees that the Noncompetition Period (as
defined in the Employment Agreement) shall, notwithstanding the definition of
such term in Section 9(c) of the Employment Agreement, continue until the
18-month anniversary of the Resignation Date. Section 9 of the Employment
Agreement is incorporated herein by reference.

     (b) Remedies. The Executive acknowledges and agrees that because of the
nature of the business in which the Company and the other Affiliated Entities
are engaged and because of the nature of the confidential information to which
the Executive has had access during his employment, it would be impractical and
excessively difficult to determine the actual damages of the Company and the
other Affiliated Entities in the event the Executive breached any of the
covenants of Section 4(a) (including Section 9 of the Employment Agreement), and
remedies at law (such as monetary damages) for any breach of the Executive’s
obligations under Sections 4(a) (including Section 9 of the Employment
Agreement) would be inadequate. The parties therefore agree and consent that if
the Executive commits any such breach or threatens to commit any such breach,
the Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. With
respect to any provision of Section 4(a) (including Section 9 of the Employment
Agreement) that is finally determined to be unenforceable, the Executive and the
Company hereby agree that this agreement or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the



- 4 -



--------------------------------------------------------------------------------

covenants of Section 4(a) (including Section 9 of the Employment Agreement) is
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.

     5. Releases.

     (a) Executive’s Release. The Executive, on behalf of himself and his
successors, assigns, heirs and any and all other persons claiming through the
Executive, if any, and each of them, shall and does hereby forever relieve,
release, and discharge the Company and the other Affiliated Entities and their
respective predecessors, successors, assigns, owners, attorneys,
representatives, affiliates, parent corporations, subsidiaries (whether or not
wholly-owned), divisions, partners and their officers, directors, agents,
employees, executors, administrators, and any and all other related individuals
and entities, if any, and each of them, in any and all capacities (other than in
a capacity wholly unrelated to the Company and the Executive’s service thereto),
from any and all claims, liabilities, demands, agreements, costs and expenses
(including, but not limited to, attorneys’ fees), damages, actions and causes of
action, of whatever kind or nature, including, without limitation, any
statutory, civil or administrative claim, or any claim, arising out of acts or
omissions occurring before the execution of this Agreement, whether known or
unknown, suspected or unsuspected, fixed or contingent (collectively referred to
as “claims”), including, but not limited to, any claims based on, arising out
of, related to or connected with the Employment Agreement, this Agreement, the
Executive’s employment or the termination thereof, and any and all facts in any
manner arising out of, related to or connected with the Executive’s employment
with, or termination of employment from, the Affiliated Entities, including, but
not limited to, any claims arising from rights under federal, state, and local
laws prohibiting discrimination and any common law claims of any kind,
including, but not limited to, contract, tort, and property rights including,
but not limited to, breach of contract, breach of the implied covenant of good
faith and fair dealing, tortious interference with contract or current or
prospective economic advantage, fraud, deceit, misrepresentation, defamation,
wrongful termination, infliction of emotional distress, breach of fiduciary
duty, and any other common law claim of any kind whatever, except as set forth
in Section 5(d) hereof.

     (b) Age Discrimination in Employment Act Waiver. In addition to the release
set forth above in this Section 5, the Executive hereby voluntarily and
knowingly waives all rights or claims arising under the Federal Age
Discrimination in Employment Act. This waiver is given only in exchange for
consideration in addition to anything of value to which the Executive would have
been entitled absent this Agreement. Such waiver does not waive rights or claims
which may arise after the date of execution of this Agreement. The Executive
acknowledges that: (i) this entire Agreement is written in a manner calculated
to be understood by him; (ii) he has been advised to consult with an attorney
before executing this Agreement; (iii) he was given a period of twenty-one days
within which to consider this Agreement; and (iv) to the extent he executes this
Agreement before the expiration of the twenty-one-day period, he does so
knowingly and voluntarily and only after consulting his attorney. The Executive
shall have the right to cancel and revoke this Agreement during a period of
seven days following the execution of this Agreement, and this Agreement shall
not become effective until the day after the expiration of such seven-day
period. The seven-day period of revocation shall commence upon the date of
execution of this Agreement. In order to revoke this Agreement, the Executive
shall deliver to the Company, prior to the expiration of said seven-day period,
a written notice of



- 5 -



--------------------------------------------------------------------------------

revocation. Upon such revocation, this Agreement shall be null and void and of
no further force or effect.

     (c) Company’s Release. The Company, on behalf of itself, its directors and
its other Affiliated Entities, their respective successors and assigns, and any
and all other persons claiming in any and all capacities through the Company or
any Affiliated Entity, or directly against the Executive in any and all
capacities including but not limited to his capacity as employee, director,
officer or consultant of the Company and/or any of its affiliates, and each of
them, shall and does hereby forever relieve, release, and discharge the
Executive and his successors, assigns, and heirs, from any and all claims,
debts, liabilities, demands, agreements, costs and expenses (including, but not
limited to, attorneys’ fees), damages, actions and causes of action, of whatever
kind or nature, including, without limitation, any statutory, civil or
administrative claim, or any claim, arising out of acts or omissions occurring
before the execution of this Agreement, whether known or unknown, suspected or
unsuspected, fixed or contingent, apparent or concealed (collectively referred
to as “claims”), including, but not limited to, any claims based on, arising out
of, related to or connected with the Employment Agreement, this Agreement, or
the Executive’s employment or the termination thereof, including, but not
limited to, statutory and common law claims of any kind, including, but not
limited to, contract, tort, and property rights including, but not limited to,
breach of contract, breach of the implied covenant of good faith and fair
dealing, tortious interference with contract or current or prospective economic
advantage, fraud, deceit, misrepresentation, defamation, wrongful termination,
infliction of emotional distress, breach of fiduciary duty, and any other common
law claim of any kind whatever. Notwithstanding the foregoing, nothing in this
paragraph shall release claims arising out of the willful misconduct of the
Executive.

     (d) Certain Limitations on Releases. Nothing herein shall be deemed to
release the Company or the Executive in respect of their specific obligations
under this Agreement or to release the Company or any of its affiliates,
successors, assigns from any claims the Executive may make pursuant to the
Executive’s right to indemnification under the Company’s charter, by-laws and
applicable law and the insurance coverage covering him in any and all capacities
including but not limited to his capacity as an employee, officer, director or
consultant of the Company or of any of the Affiliated Entities or his rights as
a stockholder of the Company, to the extent such rights are available to all
other stockholders of the Company or to waive the Executive’s rights to benefits
under any or all employee benefit plans (including, without limitation, the
Company’s 401(k) Savings and Retirement Plan for West State Street Employees and
401(k) Excess/Deferred Compensation Plan) in which the Executive participates or
participated as an employee, officer, director or consultant (other than to the
extent such benefits are modified herein, in which case the Executive’s rights
are limited to enforcement of the treatment thereby provided for); or to waive
the Executive’s rights to any worker’s compensation claim.

     (e) Final Release. Immediately subsequent to the Resignation Date, the
Executive shall re-affirm his release set forth above by executing a release of
claims in substantially the form set forth as Exhibit A hereto.

     6. Indemnification of Director and Officer Liabilities. The Company hereby
confirms to Executive its indemnification obligations under the Amended and
Restated Certificate of Incorporation, by-laws, D & O insurance, and applicable
law as in effect on the Resignation Date.



- 6 -



--------------------------------------------------------------------------------

     7. Entire Agreement. This Agreement sets forth the entire agreement of the
Company and the Executive with respect to the subject matter hereof. The
Employment Agreement is superseded in full by this Agreement, except that
Section 8 of the Employment Agreement and Section 9 of the Employment Agreement
(as modified by Section 4(a) above) shall survive and are not so superseded.
Without limiting the generality of the foregoing, the Executive expressly
acknowledges and agrees that except as specifically set forth in this Agreement,
he is not entitled to receive any severance pay, severance benefits,
compensation or employee benefits of any kind whatsoever (other than benefits in
the ordinary course under the Company’s health and welfare plans and qualified
retirement plans) from any of the Affiliated Entities, and the payments
described herein are in full satisfaction of the Executive’s rights under the
Employment Agreement. The Company acknowledges that its obligation to make the
payments and provide the benefits provided for in this Agreement and otherwise
to perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.

     8. Successors.

     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s heirs and legal
representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 8(c),
without the prior written consent of the Executive, this Agreement shall not be
assignable by the Company.

     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or the assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
“Company” means the Company as hereinbefore defined and any successor to it
business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

     9. Amendment. This Agreement may be amended, modified or changed only by a
written instrument executed by the Executive and the Company.

     10. Governing Law and Construction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
The Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or



- 7 -



--------------------------------------------------------------------------------

liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.

     11. Tax Withholding. Notwithstanding any other provision of this Agreement,
the Company may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, any Federal, state and/or local taxes
as shall be required to be withheld under any applicable law or regulation.

     12. Public Disclosure. The Company and the Executive will reasonably agree
upon the language of any disclosure/press release by Company relating to the
matters hereof, subject to the Company’s requirements under applicable law.

     13. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and said counterparts shall
constitute but one and the same instrument.

     14. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: (i) if to the Executive, at the home address for the Executive then
shown in the Company’s records, and (ii) if to the Company, 790 Township Line
Road, Yardley, PA 19067, Attention: General Counsel, or to such other address as
either party shall have furnished to the other in writing in accordance
herewith. Notice and communications shall be effective when actually received by
the addressee.

- 8 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.

____________________                                                       
Robert M. Jelenic                                     
                             JOURNAL REGISTER COMPANY   By: ____________________
                     


- 9 -

--------------------------------------------------------------------------------



EXHIBIT A

Release of Claims



     All capitalized terms used herein but not defined herein shall have the
meanings set forth in the Separation Agreement dated October 12, 2007 between
Robert M. Jelenic and Journal Register Company (the “Separation Agreement”).

     I, Robert M. Jelenic, on behalf of myself and my successors, assigns, heirs
and any and all other persons claiming through me, if any, and each of them,
shall and do hereby forever relieve, release, and discharge the Company and the
other Affiliated Entities and their respective predecessors, successors,
assigns, owners, attorneys, representatives, affiliates, parent corporations,
subsidiaries (whether or not wholly-owned), divisions, partners and their
officers, directors, agents, employees, servants, executors, administrators,
accountants, investigators, insurers, and any and all other related individuals
and entities, if any, and each of them, in any and all capacities, from any and
all claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses (including, but not limited to, attorneys’ fees),
damages, actions and causes of action, of whatever kind or nature, including,
without limitation, any statutory, civil or administrative claim, or any claim,
arising out of acts or omissions occurring before the execution of this release
of claims (this “Release”), whether known or unknown, suspected or unsuspected,
fixed or contingent, apparent or concealed (collectively referred to as
“claims”), including, but not limited to, any claims based on, arising out of,
related to or connected with the Employment Agreement, this Release, (subject to
the final sentence hereof) the Separation Agreement, my employment or the
termination thereof, and any and all facts in any manner arising out of, related
to or connected with my employment with, or termination of employment from, the
Affiliated Entities, including, but not limited to, any claims arising from
rights under federal, state, and local laws prohibiting discrimination on the
basis of race, national origin, sex, religion, age, marital status, pregnancy,
handicap, ancestry, sexual orientation, or any other form of discrimination, and
any common law claims of any kind, including, but not limited to, contract,
tort, and property rights including, but not limited to, breach of contract,
breach of the implied covenant of good faith and fair dealing, tortious
interference with contract or current or prospective economic advantage, fraud,
deceit, misrepresentation, defamation, wrongful termination, infliction of
emotional distress, breach of fiduciary duty, and any other common law claim of
any kind whatever. I expressly waive any and all rights under any applicable law
with respect to claims that I do not know or suspect to exist in my favor at the
time of executing this Release, even though if known by me, such claims might
have materially affected my settlement with the Company.

     In addition to the release set forth above, I hereby voluntarily and
knowingly waive all rights or claims arising under the Federal Age
Discrimination in Employment Act. This waiver is given only in exchange for
consideration in addition to anything of value to which I would have been
entitled absent this Release. Such waiver does not waive rights or claims which
may arise after the date of execution of this Release. I acknowledges that: (i)
this entire Release is written in a manner calculated to be understood by me;
(ii) I have been advised to consult with an attorney before executing this
Release; (iii) I was given a period of twenty-one days within which to consider
this Release; and (iv) to the extent I execute this Release before the
expiration of the twenty-one-day period, I do so knowingly and voluntarily and
only after consulting my attorney. I shall have the right to cancel and revoke
this Release during a period of seven days following my execution of this
Release, and this Release shall not become



- 10 -



--------------------------------------------------------------------------------

effective until the day after the expiration of such seven-day period. The
seven-day period of revocation shall commence upon the date of execution of this
Release. In order to revoke this Release, I shall deliver to the Company, prior
to the expiration of said seven-day period, a written notice of revocation. Upon
such revocation, this Release shall be null and void and of no further force or
effect.

     Nothing herein shall be deemed to release the Company in respect of its
specific obligations under the Separation Agreement or to release any claims
that I may make pursuant to the indemnification and related insurance coverage
covering me in my capacity as an officer and director of the Company or of any
of the Affiliated Entities.

    ___________________ Acknowledged and Agreed:   Robert M. Jelenic JOURNAL
REGISTER COMPANY     By: ___________________    


- 11 -

--------------------------------------------------------------------------------